Citation Nr: 1117339	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-26 387	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of prostate cancer status post prostatectomy, currently evaluated as 60% disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to October 1971.

This appeal to the Board of Veterans Appeals (Board) arises from an October 2007 rating action that denied a T/R and a rating in excess of 60% for residuals of prostate cancer status post prostatectomy.

By rating action of February 2009, the RO denied service connection for bilateral upper and lower extremity peripheral neuropathy, glaucoma, and a post-traumatic stress disorder.  A Notice of Disagreement was filed in June 2009, and a Statement of the Case (SOC) was issued in May 2010, but the Veteran did not perfect his appeal by filing a Substantive Appeal.

In July 2010, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claims on appeal has not been accomplished.

The Veteran contends that his prostate disability is more disabling than currently evaluated, and that it and his other service-connected disabilities render him unemployable.  At the July 2010 Board hearing, he testified that his prostate disability had worsened.  With respect to urinary leakage, he stated that he wore absorbent materials that had to be changed 7 or 8 times per day, that he had recently been treated for a urinary tract infection by his primary care physician at the Fort Smith, Arkansas VA clinic, and that blood had been identified in his urine.
 
In a July 2010 statement, the veteran's primary care VA physician stated that he was unable to work due to numerous medical problems including urinary and fecal incontinence.

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  When a veteran alleges that a service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (A veteran is entitled to a new examination after a 2-year period between the last VA examination and his contention that a disability had increased in severity).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

As the current nature and degree of severity of the Veteran's service-connected prostatectomy residuals how they impair him functionally are unclear since his last comprehensive VA examination in August 2007, the Board finds that the duty to assist requires that he be afforded a new VA urological examination to obtain clinical findings pertaining thereto prior to adjudicating the claims on appeal.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain such examination to resolve the increased rating and T/R issues on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of the notice of such examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of outstanding treatment and evaluation of the Veteran for his service-connected prostatectomy residuals, erectile dysfunction, diabetes mellitus (DM), appendectomy surgical scar, and left index finger deformity at the Fort Smith, Arkansas VA clinic, to include primary care physician records, from March 2006 up to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  
 
The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the Fort Smith, Arkansas VA clinic copies of all records of outstanding treatment and evaluation of the Veteran, to include primary care physician records, for prostatectomy residuals, an erectile dysfunction, DM, an appendectomy surgical scar, and left index finger deformity from March 2006 up to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses received have been associated with the claims folder to the extent possible, the RO should arrange for the Veteran to undergo a VA urological examination to determine the nature and degree of severity of his prostatectomy residuals, to include any genitourinary dysfunction.  The entire claims folder must be made available to the examining physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to specific diagnoses.  

The physician should specifically render findings with respect to the existence and extent (or frequency, as appropriate) of any genitourinary dysfunction, to include any renal and voiding dysfunction, urinary leakage and incontinence, obstructed voiding, obstructive symptomatology, and urinary tract infections.

The doctor should provide an assessment as to the combined effect of the Veteran's service-connected prostatectomy residuals, erectile dysfunction, DM, appendectomy surgical scar, and left index finger deformity upon his employability.  He should specifically review the evidence in the claims folder and render an opinion for the record as to whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that the veteran's service-connected disabilities, considered apart from the effects of other non-service-connected disabilities such as myasthenia gravis and psychiatric disability, impair him sufficiently to render him unable to secure or maintain a substantially-gainful occupation.  The examiner is reminded that pertinent VA regulations provide that age may not be considered as a factor in evaluating service-connected disabilities, and that unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a T/R.  
  
All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report(s).

4.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority, to include consideration of whether staged ratings are warranted (See Hart v. Mansfield, 21 Vet. App. 505 (2007)), and the propriety of referral for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) and 4.16(b).  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
7.  Unless the claims on appeal are granted to the Veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

